TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00183-CV


In re Joe R. Clark, Maurice Meyer, III and John R. Norris, III






ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


	Relators Joe R. Clark, Maurice Meyer, III and John R. Norris, III seek a writ of
mandamus ordering the district court to vacate its order compelling arbitration and to render an order
denying the real parties in interest's motion to compel arbitration.  We deny their petition for writ
of mandamus.


  
					David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Filed:   April 13, 2004